﻿On behalf of the
African continent and as Chair of the African Union, I
would like to congratulate you, Mr. President, on your
election to the presidency of the General Assembly
at its sixty-seventh session, and at the same time
congratulate the Secretary-General for his leadership
role for the peace and prosperity of our people.
In our world, shaken by so many multifaceted crises,
the Assembly’s general debate offers us the opportunity
to transcend our national interests to contemplate
together the ways and means to ensure international
peace and security and to improve global governance
for healthy economic growth, which is the guarantor
of sustainable human development. In that regard, I
welcome the relevance of the theme of this session,
on the settlement of international disputes by peaceful
means. It is a logical follow-up to that of the previous
session, which focused on mediation in the settlement of
disputes, and amply demonstrates the importance that
the United Nations accords to international peace and
security, the foundation of a better world characterized
by stability, equity, solidarity among nations, justice,
respect for human rights and fundamental freedoms
and international cooperation.
With regard to the conflicts and other wars that
shake our world, the African continent faces many
challenges which it cannot straighten out by itself. We
hope that the General Assembly’s attention, focused
since its previous session on the thorny question of
conflicts and how to settle them peacefully, will help
Africa to find appropriate solutions so that it can
dedicate its resources and energies to the sustainable
development of its States and to the well-being of its
populations.
The major constraints on Africa’s economic
development and social progress are at once sundry and
variable. They include, inter alia, the illicit and massive
circulation of small arms and light weapons, which
feeds chronic insecurity and transnational organized
crime in States and regions of the continent heretofore
havens of peace and prosperity. There is an upsurge in
terrorist acts in the Sahelo-Saharan area and activities
related to transnational crime, such as abductions
and illegal trafficking of all kinds, in particular of
humans, and trafficking in narcotics and counterfeit
medications. Piracy and armed robbery at sea confront
the States of the Gulf of Guinea and the Horn of Africa.
We see ongoing unemployment and underemployment,
lack of food in some regions and chronic malnutrition in many countries. Soil degradation and erosion
increase, and natural disasters, the consequences of
climate upheavals and change recur. Poor governance
in international economic relations engenders an
economic and financial crisis.
In spite of the difficulties and shortfalls noted in
their operation, the different elections that have taken
place in many African States in 2011 and 2012 show
the determination of the African peoples and their
adherence to the process of implanting democracy and
the rule of law in our dear continent.
I take this opportunity to focus particularly on the
efforts underway in the Economic Community of West
African States (ECOWAS), supported by the African
Union, to deal with the grave security and institutional
crises that have taken place in particular in Mali and
Guinea-Bissau.
In Mali a very disturbing situation is developing
which has to do with the occupation of the north of the
country by terrorist cells that threaten to destabilize
the entire West African subregion and could threaten
security on the continent and throughout the world.
The terrorist cells share the same intolerance that is
destabilizing the democratic Government of the Federal
Republic of Nigeria. The international community
has a duty to act decisively against that terrorist and
fundamentalist threat and ensure that human rights are
respected. I would like to reiterate from this rostrum
my pressing appeal for the international community to
commit itself, along with ECOWAS and the African
Union, to eliminate that serious threat to peace and
security in the subregion and to prevent large-scale
humanitarian disasters.
I am not forgetting the situation in Guinea-Bissau,
which continues to hold the attention of ECOWAS and
of the African Union in spite of progress made through
mediation between the different the parties concerned,
including ECOWAS, the African Union, the Community
of Portuguese-speaking Countries, the United Nations
and the bilateral and multilateral partners. I hope that
the initiatives will continue to help to bring about a
coordinated approach to the crisis in order to reach an
international and national consensus on the situation in
that country.
I welcome the different efforts by the African
Union and the international community in pursuit
of peace with regard to the various other hotbeds of
tension on the continent, namely, in the Democratic Republic of the Congo, Somalia, the Sudan, South
Sudan, Madagascar, et cetera. We must strengthen the
strategic partnership established between the United
Nations Security Council and the Peace and Security
Council of the African Union with regard to conflict
prevention, mediation, peacekeeping, peacebuilding
and the promotion of human rights and humanitarian
law for the certain benefit of our people. We must also
think more deeply on ways to ensure predictable and
sustainable financing for African Union peacekeeping
operations, including the African Standby Force.
As shown by the crises that are shaking our planet,
the system of global governance that has prevailed up to
now is suffering from serious disfunctions. It is therefore
high time to accelerate the process of reforming the
international system in order to democratize the mode
of operation of its institutions and mechanisms that
regulate and promote cooperation among States.
Since the 2005 World Summit, various measures
having to do with rationalizing the United Nations
system have been taken and have resulted in particular
in the establishment of new bodies that have proven
very useful. The Peacebuilding Commission, created
to break the cycle of violence in countries emerging
from conflict, has contributed to their stabilization by
providing them targeted support to confront troubling
situations. Similarly, the Human Rights Council is
contributing to improving global governance with
regard to the protection and promotion of human rights,
humanitarian law and fundamental freedoms.
In the same spirit, negotiations to reform the
Security Council must be intensified to achieve in the
near term the establishment of an inclusive Council,
one that would repair the historical injustice done to
Africa with respect to its presence in that organ, which
heads the collective security system established by the
Charter of the United Nations.
Completing Security Council reform would, I am
sure, result in more serenity in the handling of the world’s
current major problems in the area of international peace
and security. It would confer greater legitimacy upon
the actions of our common Organization and would
allow it to renew its original vocation as an instrument
of conflict prevention and resolution. It would also
allow it to shed the inconsistencies that limit it to the
incongruous role of an observer of carnage taking
place before its very eyes. Those laudable reforms must
be complemented by a system offering the youth and women an opportunity to get more involved in the life
of the United Nations.
Peace in the world is possible. We cannot ignore the
situation in the Middle East. Today the United Nations
has the means to find a fair and sustainable solution to
the Palestinian problem, and under no pretext should
it shirk its duty and historical responsibility. We are
talking about security, stability and peace, not only
in the Middle East, but for the entire world. Africa is
fully in favour of the “one land, two States” solution to
restore lasting peace in the Middle East, because in the
end the two peoples — Palestinians and Israelis — must
be able to live in love, friendship, peace and prosperity.
As the Assembly knows, the world economy still
suffers from the financial and economic crisis that
was unleashed in 2008. In spite of the macroeconomic
policies established by both developed and developing
countries, with the support of the national and
international financial institutions, the economic
slowdown that began in 2008 has persisted, with the
corollary of weak and fragile economic growth and
more than 75 million unemployed people throughout
the world, with very high unemployment rates in the
developing countries.
The prices of raw materials, which are the major
source of export earnings for developing countries,
have become very volatile, as have the prices of food
commodities. Flows of private capital meant for foreign
direct investment cannot escape the negative impact of
the crisis. At the same time, we see a tangible reduction
of aid for development and other forms of official f lows
from countries of the North to those of the South.
With regard to food security, almost 16 million
people in Sahel countries face problems of famine and
nutrition, in spite of the many efforts made individually
by our States and the collective initiatives in the
African Union through the New Partnership for Africa’s
Development and through the Comprehensive Africa
Agriculture Development Programme. In fact, of 40
countries facing a food shortage throughout the world,
34 still are in Africa, even though about twenty of them
have allocated at least 20 per cent of their budget to
agriculture. That is why the nineteenth ordinary session
of the Assembly of Heads of State and Government of
the African Union adopted a decision declaring 2014
the Year of Agriculture and Food Security in Africa to
mark the tenth anniversary of the Comprehensive Africa
Agriculture Development Programme. The forecasted increase in food commodity prices, according to recent
estimates of the Food and Agriculture Organization of
the United Nations, and the already high costs of energy
are certainly additional burdens for already vulnerable
populations.
We also welcome the positive initiative of the
New Alliance for Food Security and Nutrition taken
by President Barack Obama on the margins of the
Group of Eight Summit, held on 18 and 19 May at
Camp David, which calls for bringing together donors,
partner countries and the private sector for a common
cause aimed at pulling 50 million people out of poverty
in the next ten years. We hope that this will allow us
to mobilize more assistance for African countries in
order to improve food security and nutrition in order
to accelerate their progress towards achieving the
Millenium Development Goals.
It is also important not to disappoint the hopes raised
by the conclusions of the United Nations Conference
on Sustainable Development (Rio+20), which adopted
more than 700 official commitments and promises of
gifts totaling more than $500 billion. The impact of
those conferences will be measured by the fulfilment
of the decisions and commitments.
Africa hopes that the results of the work of the
high-level group of eminent persons selected by the
Secretary-General to advise him on the post-2015
development programme and the working group to
define sustainable development goals will be able
to achieve convergence in their efforts to suggest a
vision of sustainable human development, capable
of mobilizing the international community so as to
achieve equity and attain a prosperity shared by all.
Africa, the cradle of humankind, is also a continent
of the future, of hope and hopefulness. Indeed, thanks
to the incalculable potential of its subsoil and to the
youthfulness of its population — which in 2050 will
number 2 billion, 60 per cent of whom will be less than
35 years old — Africa could become the driving force
for growth of the global economy, if that youth becomes
professionalized.
That is why we raised to cardinal principles
the values of unity, stability, peace, security, good
governance and the struggle against any impediments
to our development, particularly corruption, impuntiy,
the loss of accountability, fratricidal wars, political
and institutional instability and brutal challenges to
the constitutional order. We have affirmed all of those values through the African Charter on Democracy,
Elections and Governance, the African charter on
public service and the African peace and security
mechanisms, et cetera.
Africa has decided to establish a free trade
zone throughout the continent and is in the
process of accelerating its economic integration
through its ambitious programme of developing
infrastructure — namely, energy, railroad networks,
airports and ports. That feeds the hope that we will
have support for private-public partnerships to finance
those wide-ranging infrastructure programmes.
In our implacable fight against poverty, Africa
has no choice but to persevere in its efforts to ensure
progress in the areas of food, nutrition, health, water
provisioning, sanitation, primary, technical and
professional education for all, and the independence of
women and children.
The fight against HIV/AIDS, tuberculosis and
malaria is a top priority for the continent, and we
will not be idle as long as we have not achieved the
objectives that we set in Abuja. In that regard, we
welcome the decision adopted by the Assembly of
Heads of State and Government of the African Union
asking the Commission of the Union to develop a road
map for the African Union for shared responsibility and
global solidarity in combating HIV/AIDS, tuberculosis
and malaria in Africa for the period of 2012 to 2015.
A high-level coordinating meeting on the subject will
take place tomorrow, 26 September 2012, at United
Nations Headquarters.  I call on the spirit of solidarity of developed
countries and of countries of the South that are
experiencing considerable economic expansion to set
up, according to their historic responsibility and their
abilities, opportunities to assist the efforts of African
countries, as was agreed during the fourth Ministerial
Conference of the Least Developed Countries, held
in Istanbul, Turkey in May 2011, as well as at the
Group of 20 Summit in Los Cabos, Mexico, in June.
The recommendations of those bodies reflect well
our common ambition to transition of half of the least
developed countries to the category of middle-income
countries by 2020 — an ambition that has been fully
integrated into the Rio+20 vision.

My fervent wish is that the current difficulties of
development partners of the North, due to the sovereign
debt and bank crises, and the austerity measures that
they are rightly imposing on themselves do not def lect
them from their commitments to a significant increase
in development aid. In that regard, I am pleased by the
reaffirmation at the Rio+20 Conference on Sustainable
Development of the resolve of heads of State and
Government to spare no effort to more promptly achieve
internationally agreed development goals, including
attaining the Millennium Development Goals by 2015,
while bearing in mind the concerns linked to the risks
that current production and consumption methods pose
to the planet in terms of the accelerated depletion of
resources and the challenges for future generations.
I am convinced that a new world is possible. It
presupposes inclusive governance in international
political, financial and economic bodies. Moreover,
the continuing challenges facing humanity make us
fully aware of our interdependence and the need for an
agreed system of governance in managing international
relations rather than withdrawal and resort to
unilateralism and coercive domination.
I remain convinced that a new world characterized
by peace, stability, security and the shared prosperity
of our planet and our peoples will emerge only by the
international community sharing its technology and
financial resources, together with the wealth of the
African continent. May God bless our planet.